Stephens, J.
1. Where money is paid to the agent of another, the payer can not, in a suit against the agent, recover the sum thus paid, where the agent had, before the suit, paid the money over to his principal.
2. When a principal authorizes his agent, who has in his hands money collected for the principal, to appropriate the money to the cancellation of an indebtedness due by the principal to the agent, this is equivalent to the agents’s paying the money to his principal.
3. This being a suit in the municipal court of Atlanta by the payer against the agent, and a verdict for the defendant being demanded as a matter of law, the judge of the superior court erred in not sustaining the defendant’s certiorari complaining of a judgment rendered for the plaintiff. Judgment reversed.

Jenhins, P. J., and Hill, J., conewr.

Anderson, Rountree & Crenshaw, for plaintiff in error.
J. Caleb Clarke, contra.